Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                                   GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    ANGELA N. SANCHEZ
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Jul 13 2012, 9:07 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




DEVONTE ROGERS,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1111-CR-1015
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kurt M. Eisgruber, Judge
                            Cause No. 49G01-1010-FB-77220


                                          July 13, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Devonte Rogers appeals his convictions of Class B felony criminal deviate conduct1

and two counts of Class D felony criminal confinement.2 Rogers argues the trial court abused

its discretion by admitting his statement to police because he did not knowingly, intelligently,

and voluntarily waive his rights to have a parent present, to meaningfully consult with the

parent, and to parental consent. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On October 6, 2010, Devonte Rogers, who was seventeen years old, knocked on the

apartment door of T.S., his twenty-seven-year-old married neighbor. Rogers was a friend of

T.S.’s husband, Steve, who worked for the apartment complex in which the three lived.

Rogers asked if Steve was home, and T.S. informed Rogers that Steve was somewhere else

on the property. Rogers left, but then he returned a while later to ask the same question.

Steve was still absent, but this time Rogers asked T.S. if he could come inside to use the

restroom. T.S. let Rogers inside her apartment. After using the restroom, Rogers stayed in

the apartment and sat in T.S.’s living room.

          Rogers informed T.S. that Steve had been having an affair. Rogers then moved over

next to T.S., who was sitting on a couch. Rogers placed his hand on hers and told her that

she should be with him, suggesting she should cheat on her husband with him out of revenge.

    Rogers began to pull down T.S.’s pants, and he lifted her shirt and placed his mouth on her

breast. T.S. resisted and stood up to walk out of the door. Rogers grabbed her, lifted her up,


1
    Ind. Code § 35-42-4-2.
2
    Ind. Code § 35-42-3-3.

                                                2
and put her on the bed in the bedroom. Rogers managed to pull down T.S.’s pants, pinned

her to the bed and inserted his finger into her vagina. T.S cried out, and Rogers left the

apartment. T.S. called her husband and then the police.

       Detective Laura Smith took Rogers and his mother to the police station for

interrogation. Detective Smith read Rogers’s rights as a juvenile to Rogers and his mother.

He was told he had the right to have a parent present, to meaningfully consult with his parent,

and to have his parent consent to the interview. Detective Smith left Rogers and his mother

alone to confer and, on returning, read them the rest of the juvenile rights form. Rogers’s

mother signed the juvenile waiver of rights form. Detective Smith then asked Rogers if he

had read the form enumerating his rights and if he had any questions. Rogers said he did not

have any questions3 and he proceeded to speak with Detective Smith about the incident.

       Prior to trial, Rogers moved to suppress the statement he gave to Detective Smith on

the ground it was not knowingly or voluntarily made. The motion was denied.

                               DISCUSSION AND DECISION

       We review a ruling as to the voluntariness of a waiver by looking to the totality of the

circumstances, considering only the evidence favorable to the judgment and any uncontested

evidence. Carter v. State, 686 N.E.2d 1254, 1257 (Ind. 1997). A review of the totality of the

circumstances in a juvenile case includes consideration of the child’s physical, mental, and



3
 The transcript of Rogers’s statement to police shows only one response to Detective Smith’s two part
question; Q. DID YOU READ THIS ALONG WITH YOUR MOM? DID YOU HAVE ANY QUESTIONS
ABOUT ANY OF THIS? A. NO, MA’AM. (Tr. at 252.) However, a review of the video that the jury
watched indicates Rogers acknowledged Detective Smith’s first question and responded affirmatively.

                                                 3
emotional maturity; whether the child or parent understood the consequences of the child’s

statements; whether the child and parent had been informed of the delinquent act; the length

of time the child was held in custody before consulting with his parent; whether there was

any coercion, force, or inducement; and whether the child and parent were advised of the

child’s right to remain silent and to the appointment of counsel. Cherrone v. State, 726

N.E.2d 251, 253-54 (Ind. 2000).

        A juvenile is capable of waiving constitutional rights, although special care is

demanded to ensure the propriety of the waiver. Williams v. State, 433 N.E.2d 769, 771 (Ind.

1982).. As a result, an assessment of the validity of a juvenile’s waiver requires two separate

voluntariness analyses -- the voluntariness of the juvenile’s waiver and the voluntariness of

the parent’s waiver. D.M. v. State, 949 N.E.2d 327, 339 (Ind. 2011).

        Rogers challenges the voluntariness of only his own waiver. We hold the totality of

the circumstances surrounding Rogers’s waiver and police interrogation supports the trial

court’s determination that Rogers knowingly, intelligently, and voluntarily waived his rights.

        In denying Rogers’s motion to suppress, the trial court noted:

        I do find Detective Smith has met the requirements necessary to proceed with
        the interrogation of her interview with Mr. Rogers or Mr. Grady4 at the time. I
        believe in support of that, that her -- she testified that she did read the rights to
        both Mr. Rogers and his mother prior to exiting the interview room, which I
        think is critical – the critical indication that the Defendant had been advised of
        his juvenile rights. The meaningful consultation, I don’t believe is in dispute.
        I think that was allowed. And after having been read those rights, I think that
        meaningful consultation period would have allowed the discussion, if they so
        chose, a discussion about those rights and whether or not they would proceed

4
  “Mr. Grady” is Rogers. At the time of the arrest, Rogers used the last name of Grady, which is his father’s
last name.
                                                     4
       with the interview. The question on page 3 of the statement, the one answer to
       two questions, I think should have been clarified by Detective Smith and
       should have been reviewed more thoroughly, but I don’t think there was any
       indication that he was – he did not understand, Devonte Rogers did not
       understand the advisement of rights and what was going on. So I believe the
       voluntary – the burden of the State to meet the voluntariness requirement of
       the waiver has been met.

(Tr. at 267-68) (footnote added).

       Rogers notes he did not sign the waiver of his rights that his mother signed. Rogers

also claims the transcript of the interview with Detective Smith shows he did not understand

his rights. Rogers points to his ambiguous singular response to a two-part question from

Detective Smith about his rights, and the fact he did not sign his waiver of rights, as evidence

he did not knowingly and voluntarily waive his rights.

       An express oral or written statement is not required to establish a knowing and

voluntary waiver. Berghius v. Thompkins, 130 S. Ct. 2250, 2255 (2010), reh’g denied. A

valid implied waiver occurs where a suspect advised of his or her constitutional rights has

acknowledged an understanding of those rights and makes an un-coerced statement without

taking advantage of them. Id.

       Rogers and his mother were both present when Detective Smith informed them of

Rogers’s constitutional and juvenile rights. The officer told them his rights and handed them

a juvenile waiver form that listed Rogers’s rights. After informing Rogers and his mother of

his rights, Detective Smith let them have twenty-six minutes alone to consult with one

another. Detective Smith then had Rogers’s mother sign the juvenile waiver of rights form

while Rogers was present. Detective Smith asked Rogers directly if he read the form along

                                               5
with his mother and if he had any questions. Detective Smith testified that she believed

Rogers response was that he read his rights and did not have any questions.5 Rogers

continued to participate in the interrogation after these questions; at no point did he ask to

stop, nor did he invoke any of his constitutional rights.

          At the time of the interrogation at issue, Rogers was seventeen years old and had

several interactions with the juvenile justice system. Those facts also support finding he

knew about and understood the rights he was waiving. See Parker v. State, 754 N.E.2d 614,

617 (Ind. Ct. App. 2001) (minor’s age and experience with the judicial system was

considered in determining if the minor knowingly and voluntarily waived his rights). Based

on the totality of the circumstances and the evidence favorable to the ruling, the trial court

was within its discretion to find that Rogers knowingly and voluntarily waived his rights.

                                           CONCLUSION

             We affirm the trial court’s decision to admit Rogers’s statement to police because

the totality of the circumstances demonstrates Rogers knowingly and voluntarily waived his

rights.

          Affirmed

FRIEDLANDER, J., and BARNES, J., concur.




5
    Moreover, as indicated in note 4, supra, our review of the video revealed Rogers responded affirmatively.

                                                       6